Exhibit 10(t)

Loan No. RIA685S01G

REVOLVING CREDIT SUPPLEMENT

          THIS SUPPLEMENT to the Master Loan Agreement dated June 24, 2004 (the
“MLA”), is entered into as of November 15, 2010 between CoBANK, ACB (“CoBank”)
and MINN-DAK FARMERS COOPERATIVE, Wahpeton, North Dakota (the “Company”), and
amends and restates the Supplement dated December 11, 2009 and numbered
RIA685S01F.

          SECTION 1. The Revolving Credit Facility. On the terms and conditions
set forth in the MLA and this Supplement, CoBank agrees to make loans to the
Company in an aggregate principal amount not to exceed, at any one time
outstanding: (A) $85,000,000.00 during the period commencing on the date hereof,
and ending on and including May 31, 2011; and (B) $45,000,000.00 during the
period commencing on June 1, 2011 and ending on and including December 31, 2011
(the “Commitment”). Within the limits of the Commitment, the Company may borrow,
repay, and reborrow.

          SECTION 2. Purpose. The purpose of the Commitment is to finance the
operating needs of the Company.

          SECTION 3. Term. Intentionally Omitted.

          SECTION 4. Interest. The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with one or more of the following interest
rate options, as selected by the Company:

               (A)     One-Month LIBOR Index Rate. At a rate (rounded upward to
the nearest 1/l00th and adjusted for reserves required on “Eurocurrency
Liabilities” [as hereinafter defined] for banks subject to “FRB Regulation D”
[as hereinafter defined] or required by any other federal law or regulation) per
annum equal at all times to 2.50% above the rate quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time for the offering of one
(l)-month U.S. dollars deposits, as published by Bloomberg or another major
information vendor listed on BBA’s official website on the first “U.S. Banking
Day” (as hereinafter defined) in each week, with such rate to change weekly on
such day. The rate shall be reset automatically, without the necessity of notice
being provided to the Company or any other party, on the first “U.S. Banking
Day” of each succeeding week, and each change in the rate shall be applicable to
all balances subject to this option. Information about the then- current rate
shall be made available upon telephonic request. For purposes hereof: (1) “U.S.
Banking Day” shall mean a day on which CoBank is open for business and banks are
open for business in New York, New York; (2) “Eurocurrency Liabilities” shall
have the meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D”
shall mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

               (B)     Quoted Rate. At a fixed rate per annum to be quoted by
CoBank in its sole discretion in each instance. Under this option, rates may be
fixed on such balances and for such periods, as may be agreeable to CoBank in
its sole discretion in each instance, provided that: (1) the minimum fixed
period shall be 30 days; (2) amounts may be fixed in increments of $500,000.00
or multiples thereof; and (3) the maximum number of fixes in place at any one
time shall be ten.

--------------------------------------------------------------------------------




 

 

Revolving Credit Supplement RIA685S01G

-2-

MINN-DAK FARMERS COOPERATIVE

 

Wahpeton, North Dakota

 

               (C)      LIBOR. At a fixed rate per annum equal to “LIBOR” (as
hereinafter defined) plus 2.50%, Under this option: (1) rates may be fixed for
“Interest Periods” (as hereinafter defined) of 1, 2, 3, or 6 months as selected
by the Company; (2) amounts may be fixed in increments of $100,000.00 or
multiples thereof; (3) the maximum number of fixes in place at any one time
shall be ten; and (4) rates may only be fixed on a “Banking Day” (as hereinafter
defined) on three Banking Days’ prior written notice. For purposes hereof: (a)
“LIBOR” shall mean the rate (rounded upward to the nearest sixteenth and
adjusted for reserves required on “Eurocurrency Liabilities” [as hereinafter
defined] for banks subject to “FRB Regulation D” [as herein defined] or required
by any other federal law or regulation) quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time two Banking Days before the
commencement of the Interest Period for the offering of U.S. dollar deposits in
the London interbank market for the Interest Period designated by the Company;
as published by Bloomberg or another major information vendor listed on BBA’s
official website; (b) “Banking Day” shall mean a day on which CoBank is open for
business, dealings in U.S. dollar deposits are being carried out in the London
interbank market, and banks are open for business in New York City and London,
England: (c) “Interest Period” shall mean a period commencing on the date this
option is to take effect and ending on the numerically corresponding day in the
next calendar month or the month that is 2,3, or 6 months thereafter, as the
case may be: provided, however, that: (i) in the event such ending day is not a
Banking Day, such period shall be extended to the next Banking Day unless such
next Banking Day falls in the next calendar month, in which case it shall end on
the preceding Banking Day; and (ii) if there is no numerically corresponding day
in the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
CoBank’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as CoBank shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at CoBank’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

--------------------------------------------------------------------------------




 

 

Revolving Credit Supplement RIA685S01G

-3-

MINN-DAK FARMERS COOPERATIVE

 

Wahpeton, North Dakota

 

          SECTION 5. Promissory Note. The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment,
except that on June 1, 2011, the Company promises to pay so much of the loans as
is necessary to reduce the outstanding balance of the loans to the limit of the
Commitment. In addition to the above, the Company promises to pay interest on
the unpaid principal balance of the loans at the times and in accordance with
the provisions set forth in Section 4 hereof. This note replaces and supersedes,
but does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Supplement being amended and restated hereby.

          SECTION 6. Letters of Credit. If agreeable to CoBank in its sole
discretion in each instance, in addition to loans, the Company may utilize the
Commitment to open irrevocable letters of credit for its account. Each letter of
credit will be issued within a reasonable period of time after CoBank’s receipt
of a duly completed and executed copy of CoBank’s then current form of
Application and Reimbursement Agreement or, if applicable, in accordance with
the terms of any CoTrade Agreement between the parties, and shall reduce the
amount available under the Commitment by the maximum amount capable of being
drawn thereunder. Any draw under any letter of credit issued hereunder shall be
deemed a loan under the Commitment and shall be repaid in accordance with this
Supplement. Each letter of credit must be in form and content acceptable to
CoBank and must expire no later than the maturity date of the Commitment.

          SECTION 7. Security. The Company’s obligations hereunder and to the
extent related hereto, the MLA, shall be secured as provided in the Security
Section of the MLA, including without limitation as a future advance under any
existing mortgage or deed of trust.

          SECTION 8. Amendment Fee. In consideration of the amendment, the
Company agrees to pay to CoBank an amendment fee in the amount agreed upon in
the Fee Letter dated November 15, 2010.

          SECTION 9. Commitment Fee. In consideration of the Commitment, the
Company agrees to pay to CoBank a commitment fee on the average daily unused
portion of the Commitment at the rate of 0.375% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each month.
Such fee shall be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.

          IN WITNESS WHEREOF, the parties have caused this Supplement to be
executed by their duly authorized officers as of the date shown above.

 

 

 

 

 

CoBANK, ACB

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

 

 

By:

 

 

By:

-s- Steven M. Caspers [a105883004_v1.jpg]

 

 

 

 

 

Title: 

 

 

Title:

EVP & CFO




(IMAGE) [a105883005_v1.jpg]



--------------------------------------------------------------------------------



36380096
CoBANK, ACB
INCUMBENCY CERTIFICATE
The undersigned, as Secretary of the Company named below, hereby certifies that
the following persons are the current, duly elected or appointed Officers
enumerated in applicable Resolutions of the Company’s Board of Directors and
that the following are the specimen signatures of those Officers:
OFFICERS

 

NOTE: INSERT THE NAMES AND OBTAIN THE SIGNATURES OF ONLY THOSE OFFICER
AUTHORIZED BY THE RESOLUTION REFFERED TO ABOVE


 

 

 

 

 

CHAIRPERSON

 

VICE CHAIRPERSON

 

 

 

Signature

 

 

 

Signature

-s- Douglas Etten [a105883006_v1.jpg]

 

-s- Brent Davision [a105883007_v1.jpg]

TYPE or PRINT name: Douglas Etten

 

TYPE or PRINT name: Brent Davision

 

 

 

 

 

 

 

 

PRESIDENT

 

EXECUTIVE VICE PRESIDENT & CFO

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

-s- David H. Roche [a105883008_v1.jpg]

 

-s- Steven M. Caspers [a105883009_v1.jpg]

TYPE or PRINT name: David H. Roche

 

TYPE or PRINT name: Steven M. Caspers

 

 

 

 

 

 

 

 

 

 

 

TREASURER

 

SECRETARY

 

 

 

 

 

 

 

 

 

 

-s- Russell Mauch [a105883010_v1.jpg]

 

-s- Charles Steiner [a105883011_v1.jpg]

Signature

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

TYPE or PRINT name: Russell Mauch

 

TYPE or PRINT name: Charles Steiner

 

 

 

 

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

TYPE or PRINT name

 

TYPE or PRINT name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TITLE:

 

 

TITLE:

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

TYPE or PRINT name

 

TYPE or PRINT name


 

 

 

Dated this 10th day of November, 2010

 

 

-s- Charles Steiner [a105883012_v1.jpg]

 

Change of address? o Yes [No
MINN-DAK FARMERS COOPERATIVE
7525 Red River Road
Wahpeton, North Dakota 58075-9698
Phone: (701) 642-8411
Fax No: (701) 642-6814

 

 

Secretary: Charles Steiner

 

 

 

 

 

Annual Meeting Month: December

 


--------------------------------------------------------------------------------



Loan No. RIA685T04A

SINGLE ADVANCE TERM LOAN SUPPLEMENT

          THIS SUPPLEMENT to the Master Loan Agreement dated June 24, 2004 (the
“MLA”), is entered into as of October 23, 2008 between CoBANK, ACB (“CoBank”)
and MINN-DAK FARMERS COOPERATIVE, Wahpeton, North Dakota (the “Company”), and
amends and restates the Supplement dated May 12, 2006 and numbered RIA685T04.

          SECTION 1.     The Term Loan Commitment. On the terms and conditions
set forth in the MLA, CoBank agrees to make an additional single advance loan to
the Company in an amount whereby the total amount outstanding does not exceed
$25,789,655.20 (the “Commitment”). The Commitment shall expire at 12:00 Noon
(Company’s local time) on the date of closing, or on such later date as CoBank
may, in its sole discretion, authorize in writing.

          SECTION 2.     Purpose. The purpose of the Commitment is for general
operating purposes.

          SECTION 3.     Interest. The Company agrees to pay interest on the
unpaid balance of the loan(s) in accordance with one or more of the following
interest rate options, as selected by the Company:

                 (A)     7-Day LIBOR Index Rate. At a rate (rounded upward to
the nearest l/100th and adjusted for reserves required on “Eurocurrency
Liabilities” [as hereinafter defined] for banks subject to “FRB Regulation D”
[as hereinafter defined] or required by any other federal law or regulation) per
annum equal at all times to the annual rate quoted by the British Bankers
Association (the “BBA”) at 11:00 a.m. London time for the offering of seven-day
U.S. dollars deposits, as published by Bloomberg or another major information
vendor listed on BBA’s official website on the first U.S. Banking Day (as
hereinafter defined) in each week with such rate to change weekly on such day,
plus the Performance Pricing Adjustment, if any set forth in Section 3(D) below.
The rate shall be reset automatically, without the necessity of notice being
provided to the Company or any other party, on the first U.S. Banking Day of
each succeeding week and each change in the rate shall be applicable to all
balances subject to this option and information about the then current rate
shall be made available upon telephonic request. For purposes hereof: (a) “U.S.
Banking Day” shall mean a day on which CoBank is open for business and banks are
open for business in New York, New York; (b) “Eurocurrency Liabilities” shall
have meaning as set forth in “FRB Regulation D”; and (c) “FRB Regulation D”
shall mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.

                 (B)     Quoted Rate. At a fixed rate per annum to be quoted by
CoBank in its sole discretion in each instance. Under this option, rates may be
fixed on such balances and for such periods, as may be agreeable to CoBank in
its sole discretion in each instance, provided that: (1) the minimum fixed
period shall be 180 days; (2) amounts may be fixed in increments of $500,000.00
or multiples thereof; and (3) the maximum number of fixes in place at any one
time shall be ten.

                 (C)     LIBOR. At a fixed rate per annum equal to “LIBOR” (as
hereinafter defined) plus the Performance Pricing Adjustments, if any, set forth
in Section 3(D) below. Under this option: (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months as selected by
the Company; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be ten;
and (4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on
three Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall
mean the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on

--------------------------------------------------------------------------------




 

 

Single Advance Term Loan Supplement RIA685T04A

-2-

Minn-Dak Farmers Cooperative

 

Wahpeton, North Dakota

 

“Eurocurrency Liabilities” [as hereinafter defined] for banks subject to “FRB
Regulation D” [as herein defined] or required by any other federal law or
regulation) quoted by the British Bankers Association (the “BBA”) at 11:00 a.m.
London time two Banking Days before the commencement of the Interest Period for
the offering of U.S. dollar deposits in the London interbank market for the
Interest Period designated by the Company; as published by Bloomberg or another
major information vendor listed on BBA’s official website; (b) “Banking Day”
shall mean a day on which CoBank is open for business, dealings in U.S. dollar
deposits are being carried out in the London interbank market, and banks are
open for business in New York City and London, England; (c) “Interest Period”
shall mean a period commencing on the date this option is to take effect and
ending on the numerically corresponding day in the next calendar month or the
month that is 2, 3, 6, 9, or 12 months thereafter, as the case may be; provided,
however, that: (i) in the event such ending day is not a Banking Day, such
period shall be extended to the next Banking Day unless such next Banking Day
falls in the next calendar month, in which case it shall end on the preceding
Banking Day; and (ii) if there is no numerically corresponding day in the month,
then such period shall end on the last Banking Day in the relevant month; (d)
“Eurocurrency Liabilities” shall have meaning as set forth in “FRB Regulation
D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated by the
Board of Governors of the Federal Reserve System, 12 CFR Part 204, as amended.

                 (D)     Performance Pricing Adjustments. The interest rate
spread parameters set forth in Subsections (A) and (C) above shall be either
increased or decreased in accordance with the following schedule:

 

 

 

Performance Level

Pricing Leverage Ratio*

LIBOR Spread

Level 1

Lesser than or equal to .35 to 1

1.40%

Level 2

Lesser than or equal to .45 to 1

1.65%

Level 3

Greater than .45 to 1

2.15%

*The Pricing Leverage Ratio (for determining LIBOR Spread as indicated in
subsection (D) above and the Commitment Fee as indicated in Section 6(A) below)
is defined as: (long term debt + capital leases) divided by (long term debt +
capital leases + Equity + Minority Interests (as defined in the Company’s
financial statements)), all as determined in accordance with GAAP consistently
applied.

The applicable interest rate adjustment shall: (i) be considered as of each
fiscal quarter end based on interim financial information provided by the
Company within 20 working days of quarter end; (ii) become effective as of the
first day of the month following receipt of such information by CoBank; and
(iii) shall be effective on a prospective basis only and shall not affect
existing fixed rate pricing.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by CoBank not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of

--------------------------------------------------------------------------------



 

 

Single Advance Term Loan Supplement RIA685T04A

-3-

Minn-Dak Farmers Cooperative

 

Wahpeton, North Dakota

 

LIBOR rate loans, all such elections must be confirmed in writing upon CoBank’s
request. Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company;
provided, however, in the event the Company elects to fix all or a portion of
the indebtedness outstanding under the LIBOR interest rate option above, at
CoBank’s option upon written notice to the Company, interest shall be payable at
the maturity of the Interest Period and if the LIBOR interest rate fix is for a
period longer than three months, interest on that portion of the indebtedness
outstanding shall be payable quarterly in arrears on each three-month
anniversary of the commencement date of such Interest Period, and at maturity.

          SECTION 4. Promissory Note. The Company promises to repay the loan as
follows: (1) in 30 equal, consecutive quarterly installments of $831,924.36,
with the first such installment due on February 20, 2009, and the last such
installment due on May 20, 2016, and (2) followed by a final installment in an
amount equal to the remaining unpaid principal balance of the loans on August
20, 2016. If any installment due date is not a day on which CoBank is open for
business, then such installment shall be due and payable on the next day on
which CoBank is open for business. In addition to the above, the Company
promises to pay interest on the unpaid principal balance of the loan at the rate
and at the times set forth above. This note replaces and supersedes, but does
not constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Supplement being amended and restated hereby.

          SECTION 5. Prepayment. Subject to the broken funding surcharge
provision of the MLA, the Company may on one Business Day’s prior written notice
prepay all or any portion of the loan(s). Unless otherwise agreed by CoBank, all
prepayments will be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as CoBank shall specify.

          SECTION 6. Security. The Company’s obligations hereunder and, to the
extent related hereto, the MLA, shall be secured as provided in the Security
Section of the MLA, including without limitation as a future advance under any
existing mortgage or deed of trust.

          IN WITNESS WHEREOF, the parties have caused this Supplement to be
executed by their duly authorized officers as of the date shown above.

 

 

 

 

 

CoBANK, ACB

 

MINN-DAK FARMERS COOPERATIVE

 

 

 

 

 

By:

 

 

By:

-s- Steven M. Caspers [a105883013_v1.jpg]

 

 

 

 

 

Title:

 

 

Title:

EXEC. V.P. & C.F.O.


--------------------------------------------------------------------------------



(COBANK LOGO) [a105883014_v1.jpg]

Invoice

 

 

Billing Date:

October 27, 2008

 

 

Customer Number:

36380096

 

 

Customer Name:

Minn-Dak Farmers Cooperative

Customer Address:

7525 Red River Road

City/State/Zip:

Wahpeton, North Dakota 58075-9698


 

 

Billing Detail

 

 

 

 

Amendment Fee

$50,000.00

Agreement Number

RIA685S01E

 

 

Total

$50,000.00


 

Comments:

 

 

 

Method of Payment:


 

 

 

o By Check

o By Wire

þ Advance Against Loan No. RIA685S01E


 

 

Amount due upon execution of agreement(s) detailed above.

 

 

 

Remit to:

Loan Processing Closing

 

CoBank, ACB

 

5500 South Quebec Street

 

Greenwood Village, Colorado 80111

 

 

 

 

 

 

 

 

Return this copy with payment instructions.

--------------------------------------------------------------------------------